Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 – 19 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention. Specifically, the prior art fails to disclose the radar device as claimed comprising 
a displacement detecting unit configured to detect a displacement of the object based on the position of the object detected by the position detecting unit and a phase of complex reflectance of the object calculated based on the complex IF signal.
The closest prior art are those documents listed in the Notice of References Cited. Specific note is made of Michael et al.(US 20070247352), Kamimura et al.(US 20140022114), and Trizna (US 20100315284).
Prior art teaches various embodiments of FMCW radar systems that are used in self driving vehicles. Specifically it discloses multiple complex signal processing and digital processing units that utilize various IF signal parameters in calculating the distance to an object.
The prior art does not however disclose “a displacement detecting unit configured to detect a displacement of the object based on the position of the object detected by the position detecting unit and a phase of complex reflectance of the object calculated based on the complex IF signal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Malgoire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARTEM MELKUNOV/ Examiner, Art Unit 3648                                                                                                                                                                                      /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648